Citation Nr: 0304023	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  98-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Moran, Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to August 1942, and from April 1945 to February 1946.  The 
veteran was a prisoner-of-war (POW) of the Japanese Imperial 
Government from April 10, 1942 to August 31, 1942.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

An historical review of the record discloses that in July 
1990 the RO denied reopening the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant submitted a timely notice of disagreement (NOD) and 
was furnished a Statement of the Case (SOC).  The appellant 
failed to perfect her appeal, and the decision became final.

The appellant subsequently attempted to reopen her claim, 
and, in April 1998, the RO concluded that new and material 
evidence had been submitted, and denied her claim of service 
connection for the cause of the veteran's death.  The 
appellant appealed the denial of her claim.  

In accordance with the United States Court of Appeals for 
Veteran's Claims (CAVC) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board in November 1999 was obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  

In November 1999 the Board proceeded with a determination of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death which was denied in July 1990.  

The Board determined that the evidence received since the 
final July 1990 determination was not new and material, and 
the appellant's claim for that benefit was not reopened.  The 
appellant appealed.

While the case was pending at the CAVC, the VA Office of the 
General Counsel requested that the CAVC vacate the November 
1999 decision in light of the Veterans Claims Assistance Act 
(VCAA). Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

The CAVC granted the request in June 2001, and remanded the 
case to the Board for compliance with the directives that 
were specified by the CAVC with respect to consideration of 
the applicability of the VCAA.

The case is now ready for appellate consideration.


FINDINGS OF FACT

1.  In July 1990 the RO denied reopening the claim of service 
connection for the cause of death.

2.  Additional evidence submitted since the July 1990 RO 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

Evidence received since the final July 1990 determination 
wherein the RO denied reopening a claim of entitlement to 
service connection for the cause of death is not new and 
material, and the appellant's claim for that benefit is not 
reopened. 
38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the July 1990 
decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is reported 
in pertinent part below.

Review of the veteran's service records reveals an Affidavit 
for Philippine Army Personnel.  The veteran reported his 
history of service in this form.  In the affidavit, he 
indicated that he was late in returning to full military 
status because he was sick and confined at home.

In January 1946 an x-ray of the veteran's chest was 
interpreted as revealing a radiologically healthy chest.

Separation examination in February 1946 found the 
cardiovascular system to be 'OK', clear lungs, and no ear, 
nose, and throat abnormalities.  Blood pressure was 122/68. 
The blood serology result was described as negative.  No 
diagnosis, including pneumonia and anemia, was documented.

The veteran's death certificate shows that he died in June 
1970.  The direct cause of death was listed as pneumonia, and 
anemia was listed as another significant condition 
contributing to death but not related to the disease or 
condition causing death.

The appellant raised a claim of service connection for the 
cause of death in August 1975.

In a correspondence dated from January of 1976, Dr. RDA 
reported that he had treated the veteran for pulmonary 
tuberculosis from January 1959 to June 1970 and that his case 
turned resistant due to "intermitency" of treatment.

A joint affidavit dated April 1976 indicated that the veteran 
experienced bodily harm while he was a POW, and contracted 
some illness or sickness as a result.  They reported that the 
veteran became very sickly, resulting in his early death in 
June 1970 because he never recovered from the illness he 
contracted in the service.

The appellant submitted a statement in April 1976 contending 
that her husband became sickly following his release in 
August 1942.  She also reported that he became sickly 
following his discharge in February 1946.

The appellant submitted an affidavit in April 1976 contending 
that the cause of the veteran's death was pulmonary 
tuberculosis, and that the veteran contracted this illness 
while he was in the military.

In May 1976, the appellant was notified that her claim of 
service connection for the cause of death was denied.

A medical certificate from Dr. DJ dated in June 1976 
indicates that the veteran was diagnosed with minimal 
pulmonary tuberculosis and asthmatic bronchitis in March 
1950.

A July 1976 joint affidavit noted that the veteran had 
contracted pulmonary tuberculosis while he was in the 
service.

In a statement dated from November of 1976, Dr. TRM noted 
that he had treated the veteran for pulmonary tuberculosis 
from October 1943 to June 1944.

In January 1990, the appellant submitted a formal claim to 
re-open her claim of service connection for the cause of the 
veteran's death. This claim was denied by the RO in July 
1990.  The appellant did not perfect her appeal on this 
claim, and the decision became final.

In February 1997, the appellant submitted a claim to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death.  She also requested a hearing.  The 
hearing was scheduled for May 13, 1997.

The record shows that the appellant appeared at the VARO on 
May 13, 1997.  In a written statement completed at the RO, 
the appellant verified that she had requested the hearing to 
clarify the real cause of her husband's death and supplied 
the RO with evidence in support of her claim.  A report of 
contact indicated that the appellant had requested the 
hearing to clarify her arguments and to submit new evidence.

The evidence submitted by the appellant consisted of 
previously submitted documents as well as other documents 
that had not been previously submitted. There is a written 
statement dated in October 1976 from Dr. TRM in which he 
indicated that he had treated the veteran for pulmonary 
tuberculosis from October 1943 to June 1944.  There is also a 
joint affidavit dated in May 1997, signed by multiple 
parties, contending that the veteran died in June 1970 as a 
result of "P.T.B." (pulmonary tuberculosis) and "desentery" 
(presumed to be dysentery).  The appellant also contended 
that the death certificate indicating that the cause of death 
was from pneumonia was erroneous and that the true cause of 
death was pulmonary tuberculosis and dysentery. In support of 
her claim she referred to hospital records from Chinese 
General Hospital.

In July 1997 the Region I Medical Center indicated that 
records from 1950 regarding treatment of the veteran were not 
available because they had been destroyed by natural 
calamities and termites.

In August 1997, the Chinese General Hospital certified that 
the veteran had died with a diagnosis of pneumonia while 
under the service of Dr. JY.  A September 1997 letter from 
Dr. JY indicated that the veteran had died of pneumonia and 
anemia.

In September 1997, Dr. TRM wrote that no clinical records 
pertaining to his treatment of the veteran were made by him 
during his treatment of the veteran.

A joint affidavit dated in June 1998 again essentially 
contended that the veteran's death was caused by an illness 
incurred while in the service as a POW.

In October 1998 the appellant submitted an affidavit 
contending that the veteran had died of tuberculosis which 
was incurred in service.

In March 1999 a joint affidavit was submitted contending that 
the veteran had died of an illness incurred in service.

A personal hearing before the RO was held in March 1999.  The 
appellant contended that the cause of the veteran's death was 
pulmonary tuberculosis and that the death certificate was 
erroneous.  Transcript, p. 1.


Criteria

New and material evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.  
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. § 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.  
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

If the disorder is pulmonary tuberculosis, service connection 
may be granted if manifested to a compensable degree within 
three years following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002). 

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless designated medical 
personnel certify that such diagnosis was incorrect. 38 
C.F.R. § 3.374(a).  A diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation, or treatment generally will be 
accepted for rating purposes.  38 C.F.R. § 3.374(b).  
However, a diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.   38 
C.F.R. § 3.374(c).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1995) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.   

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120. 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).   

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).   

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

By letter dated June, 27, 2002, the Board notified the 
appellant that following the action by CAVC the veteran's 
original claims file was requested from the RO in Manila.  It 
was learned that the claims file could not be located.  It 
was noted that since that time the Board had contacted 
various VA facilities in an effort to locate the file and 
that unfortunately theses efforts had been unsuccessful.  

The Board notes that in a case where pertinent records are 
unavailable through no fault of the claimant's, VA is under a 
duty to afford the case "heightened consideration" due to the 
missing records.  See Hayre v. West, 188 F.3d 1327, 1332 
(Fed. Cir. 1999); McCormick v.  Gober, 14 Vet. App. 39, 49 
(2000).  VA is therefore obligated to search for alternative 
sources of the appellant's lost records.

The Board notified the appellant of the attempt to rebuild 
the claims file so far with a copy of the Record of Appeal 
filed with CAVC.  The Board requested any pertinent documents 
including personal copies of the VA claims file she may have 
in her possession.  

In a July 2002 statement the appellant noted that she had no 
additional evidence to submit.  

In a November 2002 letter the Board notified the appellant of 
VCAA and information including medical evidence necessary to 
substantiate her claim and of her responsibilities and VA in 
obtaining such evidence.  She was given 30 days to respond.  
She was notified that if the Board did not hear from her 
after 30 days her appeal would be decided on the information 
and evidence currently of record.  The record shows no 
response.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised her of 
her responsibilities if she wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record shows that the original claims file remains lost 
despite continued efforts by VA to locate the missing file.  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has been addressed by 
the RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at  ahearing, and whether 
theclaimant has been prejudiced by any denials of those 
opportunities.

The Board notes that the consideration of VCAA in the first 
instance is not shown to prejudice the appellant's claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As 
discussed above, the appellant has been provided all 
notification as required by the new law and the implementing 
regulations have been completed to the extent applicable.  
Importantly, the evidence of record consists of a copy of the 
Record of Appeal filed with CAVC.  Such evidence was 
previously considered by the RO.  No additional evidence has 
been added to the record.

Moreover, the appellant has been afforded the opportunity to 
submit evidence and argument on the merits of th eissue on 
appeal, and has done so.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to her claims is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


New and Materia Evl

The appellant seeks to reopen her claim of entitlement to 
service connection for the cause of the veteran's death 
denied by the RO in July 1990.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Evidence has been submitted which was not in the record at 
the time of the July 1990 determination.  The evidence 
presented since the July 1990 rating decision includes a May 
1997 joint affidavit; an October 1976 statement from Dr. 
T.R.M.; a July 1997 statement from Region I Medical Center; a 
written statement from Dr. T.R.M., received in September 
1997; an August 1997 statement from Chinese General Hospital 
and Medical Center; a written statement from Dr. J.Y. dated 
September 1997; a joint affidavit dated in June 1998; an 
October 1998 affidavit signed by the appellant; a joint 
affidavit dated in March 1999; hearing testimony dated in 
March 1999; and a multitude of statements submitted by the 
appellant.

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of service connection for the cause of the veteran's 
death.  38 C.F.R. § 3.156(a).

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 CFR § 3.156(a).

The joint affidavits and the statements and testimony 
provided by the appellant are new, in that they have not been 
previously submitted.  These statements generally contend 
either that the veteran incurred an illness that lead to his 
death or that the veteran's actual cause of death was 
pulmonary tuberculosis and that this condition was incurred 
in service.  These positions are duplicative of previous 
arguments submitted prior to the July 1990 rating decision.  
There are several affidavits that contended that the 
veteran's death was caused by an illness incurred while he 
was a POW.  The contention that the veteran died from 
pulmonary tuberculosis was asserted in a June 1976 affidavit 
signed by the appellant and was indicated in the July 1976 
joint affidavit.  Such evidence is therefore cumulative of 
previous evidence submitted prior to the July 1990 rating 
decision.

In addition, the above evidence does not provide a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability which caused his death.  
See Hodge, supra.  The Board notes that generally speaking, 
lay persons are not competent to offer evidence that requires 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (holding that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The issue of whether the cause of the veteran's death 
resulted from a service-connected disability is an issue of 
medical causation for which competent medical evidence is 
required.  The issue at hand requires competent medical 
evidence because it involves medical causation.

For these reasons, the May 1997 joint affidavit is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a). 
Furthermore, the competent medical evidence of record shows 
that the veteran died of pneumonia reported as the direct 
cause of his death, and anemia as a secondary cause.

In the October 1976 statement, Dr. T.R.M. stated that he had 
treated the veteran for pulmonary tuberculosis from October 
1943 to June 1944. This is a restatement of his November 22, 
1976 statement in which he stated that he treated the veteran 
for pulmonary tuberculosis from October 1943 to June 1944.

The November 1976 statement from Dr. T.R.M. was of record 
prior to the July 1990 rating decision.  Therefore, the 
October 1976 statement is redundant of evidence that was 
already of record at the time of the July 1990 final rating 
decision.  Moreover, the record lacks competent medical 
evidence showing that the veteran died of pulmonary 
tuberculosis related to active duty.

The July 1997 statement from Region I Medical Center is new 
in that it was not submitted prior to the July 1990 decision; 
however it does not bear directly and substantially upon the 
specific matter under consideration because the statement 
merely is a reply indicating that records pertaining to the 
veteran were destroyed.

The same can be said for the statement received in September 
1997 from Dr. T.R.M., in which he stated that no clinical 
records were made by him during the war years 1942 to 1945.  
While new, it does not bear directly and substantially upon 
the specific matter under consideration, service connection 
for the cause of death.

Such evidence does not provide a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability which caused his death, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. 3.156(a); Hodge, 
supra.

The August 1997 statement from Chinese General Hospital and 
Medical Center and the written statement from Dr. J.Y. dated 
September 1997 are also new; however, they are redundant in 
that they restate what was already made clear in the 
veteran's death certificate (which was submitted prior to the 
July 1990 decision): that the primary cause of the veteran's 
death was pneumonia and that the other contributing cause was 
anemia.  Because such evidence is redundant, it is not new 
and material for purposes of re-opening her claim.

The Board also notes that other evidence has been submitted 
since the July 1990 decision, including copies of service 
records and affidavits from February 1946 and August 1947; a 
copy of Dr. T.R.M.'s November 1976 statement; a copy of the 
June 1976 medical certificate from Dr. D.J.; and a copy of 
the January 1976 letter from Dr. R.D.A.

The service records and affidavits from February 1946 and 
August 1946 are either duplicative of previous evidence 
already submitted or do not bear directly or substantially on 
the issue under consideration.  The letters from Dr. T.R.M., 
Dr. D.J., and Dr. R.D.A. are copies of letters that had been 
already submitted prior to the July 1990 decision.  
Therefore, none of the above evidence is new and material.

In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence to 
reopen her claim of service connection for the cause of the 
veteran's death. 38 C.F.R. § 3.156.  


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
the cause of death, the appeal is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

